Citation Nr: 1402542	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial, compensable rating for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to service connection for Eustachian tube dysfunction.

4.  Entitlement to service connection for chronic right heel pain.

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for a left ankle condition.

7.  Entitlement to service connection for right foot plantar fasciitis.

8.  Entitlement to service connection for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, granted service connection for patellofemoral syndrome of the right knee and the left knee, assigning each a 0 percent (noncompensable) rating, from February 21, 2008; and denied service connection for tinnitus, Eustachian tube dysfunction, chronic right heel pain, right and left ankle conditions, and right and left plantar fasciitis.  

In an October 2009 rating decision, the RO assigned a higher, 10 percent rating for the service-connected patellofemoral syndrome of the left knee, effective February 24, 2009; continued the noncompensable rating for the right knee disability;, and confirmed the denials of service connection.  In January 2010, within a year of the original January 2009 rating decision, the Veteran, through his representative, filed a notice of disagreement (NOD) with the January 2009 rating decision as to the ratings assigned these service connected disabilities and these denials of service connection.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.  

In the January 2010 NOD, the Veteran requested an earlier effective date regarding the knee disability and service connection for tinnitus.  In a March 2010 rating decision, the RO granted an earlier effective date of February 21, 2008 (the effective date of the award of service connection) for the assignment of the 10 percent rating for left knee patellofemoral syndrome, and, in a separate March 2010 rating decision, granted service connection for tinnitus, as well as for left ear hearing loss.  The RO characterized the grant of an earlier effective date as a full grant of the benefit sought.  The Veteran has not indicated disagreement with these March 2010 rating decisions.

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

On the May 2010 VA Form 9, the Veteran checked the box indicating that he did not want a Board hearing.  However, on the same form, he wrote that he thought VA had decided his case incorrectly, and that he would later address his contentions, stating:  I will be happy to address them at the hearing."  This statement indicates an understanding that he would have a Board video-conference or in-person (Travel Board) hearing at the RO.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As the Veteran has not yet been afforded the opportunity to offer testimony on the issue on appeal, and because the RO schedules Board video-conference and Travel Board hearings, a remand of these matters to the RO for scheduling of the requested hearing is warranted


Accordingly, these matters are hereby REMANDED for the following action:

1. Clarify with the Veteran and his representative whether a Board video-conference or Travel Board hearing is desired.

2.  Schedule the appropriate hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



